09-4792-ag
         Patel v. Holder
                                                                                       BIA
                                                                                    Burr, IJ
                                                                               A098 225 595
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22nd day of October, two thousand ten.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                GUIDO CALABRESI,
 9                PETER W. HALL,
10                      Circuit Judges.
11       _______________________________________
12
13       CHIRAG RAMESHKUMAR PATEL,
14                Petitioner,
15
16                         v.                                   09-4792-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., U.S. ATTORNEY
19       GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Gopal T. Kukreja, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Ernesto H. Molina, Jr.,
28                                     Assistant Director; M. Lee Quinn,
29                                     Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5        Chirag Rameshkumar Patel, a native and citizen of

 6   India, seeks review of an October 23, 2009, order of the BIA

 7   affirming the January 22, 2008, decision of Immigration

 8   Judge (“IJ”) Sarah M. Burr, which denied his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Chirag

11   Rameshkumar Patel, No. A098 225 595 (B.I.A. Oct. 23, 2009),

12   aff’g No. A098 225 595 (Immig. Ct. N.Y. City Jan. 22, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15        Patel challenges the agency’s denial of his application

16   for asylum.   Under the circumstances of this case, we review

17   the IJ’s decision as supplemented by the BIA’s decision.

18   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

19   The applicable standards of review are well established.

20   See 8 U.S.C. § 1252(b)(4)(B); see also Manzur v. U.S. Dep’t

21   of Homeland Sec., 494 F.3d 281, 289 (2d Cir. 2007).

22   I.   Past Persecution



                                   2
 1       We find no error in the agency’s determination that

 2   Patel failed to demonstrate that he suffered any harm in

 3   India rising to the level of persecution.    The majority of

 4   the harm Patel described pertained only to his father, and,

 5   thus, was inadequate to establish persecution of Patel

 6   personally.    See Tao Jiang v. Gonzales, 500 F.3d 137, 141

 7   (2d Cir. 2007) (“As a general principle, an asylum applicant

 8   cannot claim past persecution based solely on harm that was

 9   inflicted on a family member on account of that family

10   member’s political opinion or other protected

11   characteristic”).   Moreover, the agency reasonably

12   determined that any harm suffered by Patel personally, such

13   as having his lunch box stolen and getting involved in

14   school yard brawls, was more akin to harassment than

15   persecution.    See Ivanishvili v. U.S. Dep’t of Justice, 433

16   F.3d 332, 341 (2d Cir. 2006) (explaining that, in order to

17   constitute persecution, the alleged harm must be

18   sufficiently severe, rising above “mere harassment”).

19   II. Well-Founded Fear of Persecution

20       We also find no error in the agency’s determination

21   that Patel failed to establish that his fear of future

22   persecution was objectively reasonable.     See Ramsameachire


                                    3
 1   v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).   The agency

 2   reasonably determined that the fact that Patel’s father

 3   voluntarily returned to India from abroad, and resumed his

 4   political activities without suffering any significant harm,

 5   diminished the objective reasonableness of Patel’s fear of

 6   future persecution.   See Melgar de Torres v. Reno, 191 F.3d

 7   307, 313 (2d Cir. 1999); Lie v. Ashcroft, 396 F.3d 530, 537

 8   (3d Cir. 2005) (finding that the agency may consider an

 9   applicant’s claim of a well-founded fear of persecution

10   diminished where similarly-situated family members remain in

11   his or her native country unharmed).

12       Furthermore, contrary to Patel’s argument, the record

13   supports the agency’s finding that no pattern or practice of

14   persecution of Hindus exists in India, as the 2003 and 2007

15   State Department International Religious Freedom Reports

16   indicate that Hindus comprise 80.5 percent of India’s

17   population, and that it is Hindu extremist groups that have

18   been implicated in religious violence against the Christian

19   and Muslim minorities.   See 8 C.F.R. §§ 208.13(b)(2),

20   208.16(b)(2); Mufied v. Mukasey, 508 F.3d 88, 91 (2d Cir.

21   2007).   Patel does not challenge the agency’s denial of

22   either withholding of removal or CAT relief.


                                   4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot. Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    5